

113 S1594 IS: To designate the United States courthouse located at 101 East Pecan Street in Sherman, Texas, as the Paul Brown United States Courthouse.
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1594IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Cruz (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate the United States courthouse located at 101 East Pecan Street in Sherman, Texas, as the Paul Brown United States Courthouse.1.DesignationThe United States courthouse located at 101
			 East Pecan Street in Sherman, Texas, shall be known and designated as the
			 Paul Brown United States Courthouse.2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Paul Brown United States Courthouse.